United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-2171
                                   ___________

William G. Carter, and others similarly *
situated,                                *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
       v.                                * District Court for the
                                         * Eastern District of Missouri.
Julia Hassell, (SA); Jay Englehart;      *
Dillian Hogan; Janet Sidebottom,         *      [UNPUBLISHED]
                                         *
             Appellees.                  *
                                    ___________

                             Submitted: October 21, 2005
                                 Filed: October 25, 2005
                                 ___________

Before MELLOY, MAGILL, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

      William G. Carter, confined to the Missouri Sexual Offender Treatment Center,
brought an action alleging violations of 42 U.S.C. § 1983 and state law. On
defendants’ motion, the district court1 dismissed the complaint for failure to state a
claim. Having reviewed the record and appellate submissions, see Atkinson v. Bohn,
91 F.3d 1127, 1128 (8th Cir. 1996) (per curiam) (de novo review), we agree Carter’s


      1
       The Honorable Rodney W. Sippel, United States District Judge for the Eastern
District of Missouri.
federal claims were barred by the Eleventh Amendment because he named defendants
only in their official capacities. See Randolph v. Rogers, 170 F.3d 850, 859 (8th Cir.
1999) (Eleventh Amendment bars federal court from ordering state officials to
conform conduct to state law); Morstad v. Dep’t of Corr. & Rehab., 147 F.3d 741,
743-44 (8th Cir. 1998) (Eleventh Amendment immunity bars § 1983 lawsuit against
state official in official capacity even if state entity is moving force behind
deprivation of federal rights); Murphy v. Arkansas, 127 F.3d 750, 754 (8th Cir. 1997)
(without clear statement that officials are being sued in personal capacities, complaint
is interpreted as including only official-capacity claims).

      Accordingly, we affirm. See 8th Cir. R. 47B. However, we modify the
dismissal of the state-law malpractice claim--over which the district court implicitly
refused to exercise jurisdiction, see Franklin v. Zain, 152 F.3d 783, 784-86 (8th Cir.
1998)--to be a dismissal without prejudice, Labickas v. Ark. State Univ., 78 F.3d 333,
334-35 (8th Cir.) (per curiam), cert. denied, 519 U.S. 968 (1996).
                        ______________________________




                                          -2-